Citation Nr: 1119040	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  04-07 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Evaluation of peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.

2.  Evaluation of peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had honorable service with the Philippine commonwealth Army from December 1941 to June 1942 and with the Regular Philippine Army from August 1945 to December 1945.  He was a prisoner of war (POW) from April 10, 1943 to June 27, 1942.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In a March 2004 "Appeal Hearing Options" worksheet the Veteran requested a local hearing before a Decision Review Officer (DRO).  A hearing was scheduled for March 2007 and the Veteran was provided notice of this hearing by correspondence dated in February 2007.  The Veteran failed to report to this scheduled hearing and in an April 2007 "Report of Contact" the Veteran explained that he could not make the March 2007 hearing due to travel.  He requested that he be scheduled for another hearing.  An undated Certification Worksheet shows that the Veteran requested a DRO hearing but that he failed to report two times.  Therefore, the DRO hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In a May 2010 decision the Board, in part, denied increased ratings for the Veteran's peripheral neuropathy of the lower extremities.  Thereafter, the Veteran appealed the Board's May 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated February 18, 2011, the Court vacated the part of the Board's May 2010 denial specific to the issues addressed above and remanded this matter to the Board for compliance with the instructions included in the Joint Motion for Partial Remand.

As was noted in the May 2010 Board decision, the Board acknowledges that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran is retired due to age and not disability and has not raised a claim for TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by complaints of numbness and paresthesias in the lower extremity with no functional motor impairments, which equates to no more than mild incomplete paralysis of the external popliteal nerve (common peroneal).

2.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by complaints of numbness and paresthesias in the lower extremity with no functional motor impairments, which equates to no more than mild incomplete paralysis of the external popliteal nerve (common peroneal).


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 8621 (2010).

2.  The criteria for a disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 8621 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file shows that the RO granted service connection for peripheral neuropathy of the lower extremities by rating decision dated in March 1999 and assigned 10 percent disability ratings for each extremity effective December 3, 1996.  The Veteran submitted a claim for an increased rating for his peripheral neuropathy of the lower extremities in November 2002.  Essentially, the Veteran contends that his service-connected peripheral neuropathy of the left and right lower extremities is more disabling than currently evaluated.

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected peripheral neuropathy of the lower extremities has been rated by the RO under the provisions of 38 C.F.R. § 4.124a, DC 8621 for neuritis.  Under this regulatory provision, a rating of 10 percent is warranted for mild incomplete paralysis of the external popliteal nerve.  A rating of 20 percent is warranted for moderate incomplete paralysis of the external popliteal nerve.  A rating of 30 percent is warranted for severe incomplete paralysis of external popliteal nerve.  A rating of 40 percent is warranted for complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Relevant Medical Evidence

A December 2002 VA treatment record shows that he was seen for the bowing of the right leg.  There was no residual, leg symptoms, weakness and paresthesia found.  Babinski's was negative, but the Veteran withdrew ("ticklish") on left and not right.

Another December 2002 VA treatment record shows that he was walking with a cane and that he was doing his exercises.  He was able to demonstrate a mild "child's pose."

A February 2003 VA treatment record notes that the Veteran was to continue taking Tylenol for his peripheral neuropathy.  The Veteran was walking and using a cane.

An April 2003 VA treatment record shows that the Veteran was doing leg exercises and was walking round the block every day.

When the Veteran was afforded a VA examination in April 2003, the Veteran reported that since 1984, he noticed loss of sensation in his feet.  He also reported arthritis pains in his feet and large varicose veins in his lower legs.  Upon physical examination, it was noted that lower extremities were cool to touch and sensation to light touch and pinprick were decreased from the ankles to the toes.

A June 2003 VA treatment record shows that the Veteran complained of right knee weakness with occasional buckling and giving way.  The assessment was right lower extremity weakness, and decreased gait.

An August 2006 VA treatment record shows that the Veteran complained of heel pain, especially when walking.  Upon examination, his reflexes of the lower extremities were intact.

An August 2006 VA treatment record shows reflexes traced to 1+ in all extremities.

In December 2006, the Veteran was referred to the VA podiatry clinic for numbness of both feet that was present for over a year.  The Veteran described the numbness as cold with no pain, burning, or tingling.  The impression was neuropathy bilateral feet.

When the Veteran was afforded a VA examination in September 2007, it was noted that the Veteran was wheelchair bound, unable to stand or walk without assistance.  The VA examiner noted that the peripheral extremities revealed bilateral varices without edema.

When the Veteran was afforded a VA examination in March 2009, it was noted that since onset, his peripheral neuropathy was progressively worse.  The symptoms were numbness and paresthesias.  Upon motor examination, it was observed that there were no functional motor impairments of the lower extremities (except for decreased strength due to advanced age).  Knee reflex bilaterally was 2+.  When asked whether muscle atrophy was present, the VA examiner answered, "yes."  The VA examiner diagnosed peripheral neuropathy bilateral lower extremities without neuralgia or neuritis.  He further noted the effects on usual daily activities.  The Veteran's peripheral neuropathy prevented shopping, exercise, and engaging in sports.  He additionally noted that the effects on traveling, feeding, bathing, dressing, toileting, and grooming were moderate; and the effects on chores and recreation were severe.

An April 2009 VA treatment record shows that the Veteran denied weakness on neurological examination.

An April 2009 VA treatment record shows slight decreased pin prick in the left foot compared to the right.  The Veteran was still able to feel sharp pain.  Range of motion of both knees was 135 flexion and 15 degrees extension.  The Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.
  
Analysis

Given the above, the Board finds that the preponderance of the evidence is against an initial disability rating greater than 10 percent for either of the Veteran's service-connected peripheral neuropathy of the lower extremities.  A review of the evidence discloses that the Veteran's peripheral neuropathy of the lower extremities is generally manifested by subjective complaints of numbness and paresthesias.  However, despite the Veteran's repeated complaints, there has been little, if any, objective evidence of impairment.  

While atrophy was observed at the March 2009 VA examination, and while numbness and paresthesias were noted below the right and left knees, the Veteran was able to flex and extend his knees, and feel sharp pain as noted in an April 2009 VA treatment record.  Upon motor examination, it was observed that there were no functional motor impairments of the lower extremities, except for decreased strength due to advanced age.

Even with atrophy noted in March 2009, overall, motor strength is full or nearly full and sensory responses have been quite good and equal bilaterally.  There is also no evidence of record showing complaints of pain in the lower extremities nor medical findings showing moderate sensory disturbance, loss of reflexes, or moderately impaired function.  Therefore, there is no reasonable basis to conclude that the Veteran's disabilities in the lower extremities, bilaterally, are productive of any more than mild impairment.  Accordingly, under all diagnostic codes potentially pertinent to his disabilities there is no basis for a rating in excess of 10 percent in either the upper or lower extremities.

The Board also finds that no higher schedular evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate disabilities specific to neuritis, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. 
§  4.20.  Accordingly, the Board finds that the ratings assigned are appropriate and there is no basis for higher schedular ratings.

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

A March 2009 VA examination shows that the Veteran retired due to his age and that he was not hospitalized for his avitaminosis and peripheral neuropathy.  

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability. For these reasons, referral for extraschedular consideration is not warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

Such notice was not provided in this case.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  Vazquez- Flores, 22 Vet. App. at 49.

In a January 2003 letter, the RO stated that to establish entitlement to an increased evaluation for his service- connected disabilities, the evidence must show that his condition "ha[d] worsened enough to warrant the payment of a greater evaluation."  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  The June 2003 rating decision explained the criteria for the next higher disability rating available for the service-connected disabilities under the applicable diagnostic code.  The March 2004 statement of the case provided the appellant with the applicable regulations relating to disability ratings for his service-connected disabilities.  Furthermore, notice pursuant to Dingess was sent in March 2006 and January 2008 letters.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.

VA has obtained VA treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  The Board acknowledges that in a March 2009 VA examination report, the VA examiner stated that nerve conduction studies were not completed and that an addenda report would be sent if results were supportive.  It does not appear that these results are of record.  However, the RO has obtained all VA treatment records from that date forward.  Thus, no additional development is necessary to obtain these records.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.



ORDER

An evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

An evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


